     Case 3:19-cv-02486-CAB-BLM Document 6 Filed 05/05/20 PageID.33 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARVIN D. GILLIAM,                                  Case No. 3:19-cv-2486-CAB-BLM
     Booking No. 19751724,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION FOR FAILING TO STATE
                          vs.                            A CLAIM PURSUANT
14
     COUNTY OF SAN DIEGO; WILLIAM                        TO 28 U.S.C. § 1915(e)(2) AND
15   D. GORE; CAPTAIN BUCHANAN,                          § 1915A(b) AND FOR FAILING
                                                         TO PROSECUTE IN COMPLIANCE
16                                   Defendants.         WITH COURT ORDER
17                                                       REQUIRING AMENDMENT
18
19         Marvin D. Gilliam (“Plaintiff”), while housed at the George Bailey Detention
20   Facility, and proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983
21   on December 26, 2019. (See Compl., ECF No. 1.)
22   I.    Procedural History
23         On February 25, 2020, the Court granted Plaintiff leave to proceed in forma pauperis,
24   but dismissed his Complaint for failing to state any claim upon which relief could be
25   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See ECF No. 4.) Plaintiff
26   was advised of his pleading deficiencies and granted 30 days leave in which to file an
27   Amended Complaint that fixed them. (Id. at 9-10.)
28   ///
                                                     1
                                                                              3:19-cv-2486-CAB-BLM
     Case 3:19-cv-02486-CAB-BLM Document 6 Filed 05/05/20 PageID.34 Page 2 of 2


 1          Plaintiff’s Amended Complaint was due on or before March 25, 2020. But to date,
 2   Plaintiff has not filed an Amended Complaint, and has not requested an extension of time
 3   in which to do so.1 “The failure of the plaintiff eventually to respond to the court’s
 4   ultimatum–either by amending the complaint or by indicating to the court that [he] will not
 5   do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park,
 6   356 F.3d 1058, 1065 (9th Cir. 2004).
 7   II.    Conclusion and Order
 8          Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
 9   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted pursuant
10   to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), and his failure to prosecute pursuant
11   to Fed. R. Civ. P. 41(b) in compliance with the Court’s February 25, 2020 Order.
12          The Court further CERTIFIES that an IFP appeal would not be taken in good faith
13   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
14   dismissal and close the file.
15          IT IS SO ORDERED.
16   Dated: May 5, 2020
17
18
19
20
21
22
23
24
25
26
27   1
       The Court’s February 25, 2020 Order was returned “undeliverable.” (ECF No. 5.) It was noted on the
     envelope that Plaintiff apparently was released. (See id.) However, to date, Plaintiff has not contacted
28   the Court nor has he provided a notice of change of address.
                                                        2
                                                                                        3:19-cv-2486-CAB-BLM
